FLOOR PANEL

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
Applicant’s request for reconsideration filed February 26, 2021, was received.  Claims 1, 3, 4-5, 8, 13, 19, and 24 were amended.  Claims 2, 6-7, 17-18, and 25-26 were canceled.

Election/Restriction
Applicant's election with traverse of Species A, including claims 1 and 3-16, in the reply filed on August 11, 2021, is acknowledged.  The traversal is on the ground(s) that there is overlap between the claimed species (i.e., both species relate to a method of manufacturing panels provided with a wear layer, etc.), that the examiner has not demonstrated undue burden in simultaneously examining both species, and that the restriction requirement violates the MPEP’s guidance as to continuity of examination practice when an application is inherited by one examiner from another.  This is not found persuasive.
As to the first argument, the fact that two or more species have common features does not in itself mean that restriction between the species is improper.  If this were not the case, then there would be no provision for species restrictions in the first place—i.e., 
As to burden, this may be shown by separate classification of the claimed subject matter, as Applicant notes.  Applicant is correct that Species A (wherein the wear layer is provided in the form of a solid film and adhered to the synthetic material board) would be properly classified in USPC Class 156 (Adhesive Bonding), but Species B (wherein the wear layer is provided in liquid form and hardened after being applied to the synthetic material board) would be correctly classified in USPC Class 427 (Coating Processes).  These distinct classifications / fields of search would require a greatly expanded search process and consideration of entirely separate collections of references if the two species were to be examined simultaneously, which would pose an undue burden.
Finally, as to the argument that the restriction requirement is at odds with the guidance in MPEP 704.01, this is not found persuasive because this guidance applies principally to the search of the previous examiner in an inherited application.  As noted in MPEP 811, restriction may be made at any time before final action.  In the instant case, the restriction requirement was made at the current examiner’s earliest opportunity and on the valid basis of patentably distinct subject matter as well as substantial burden, as previously established.

Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 11, 2021.

Double Patenting
The double patenting rejections are withdrawn because the claims have been amended to patentably distinguish the claimed invention from US 9,322,184 and from copending Application No. 16/796,217.

Claim Objections
The claim objections are withdrawn because the claims have been amended to correct informalities.

Claim Rejections—35 USC §112
The previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn because the claims have been amended to correct indefinite subject matter.  However, the following rejection is newly made as a result of the cancelation of claim 2:

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 recites the limitation "said one or more coextruded layers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, claim 5 is interpreted herein as reciting, “The method of claim 3, wherein a backing layer is positioned at the side of the synthetic material board which is opposite to the side having said print.”

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 1, 3-5, and 8-16 as being unpatentable over Chen (US 2006/0032175) and additional references are withdrawn because independent claim 1 has been amended.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9, and 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufmann (US 4,225,374) in view of Fry et al. (US 4,614,680).
Regarding claim 1, Kaufmann teaches a method for manufacturing panels (Abstract); said panels comprising a synthetic material board and at least a print and a transparent or translucent wear layer located on top of said synthetic material board; the 
Kaufmann teaches calendering rather than extruding said synthetic material board 14 (Fig. 1; col. 1, LL. 60-68; col. 2, LL. 1-4).  However, it is well known in the art of manufacturing panels like those of Kaufmann that calendering and extruding are functionally equivalent techniques for producing the panel layers, as evidenced by Fry et al. (Abstract; Fig. 1-2, 5; col. col. 2, LL. 14-20, LL. 51-56; col. 4, LL. 11-20), such that it would have been obvious to one of ordinary skill in the art to substitute an extruding operation for the calendering taught by Kaufmann to make the synthetic material board 14, with the expectation of predictable results.
Kaufmann is silent as to the thickness of the translucent or transparent vinyl layer essentially forming said wear layer 30.  However, it is well known in the art of manufacturing panels like those of Kaufmann to select a wear layer having a thickness of at least 0.2 millimeters (7.9 mils) to provide adequate protection to the panels, as 
Regarding claim 9, Kaufmann teaches not winding up the panels made by the method (Fig. 1; col. 2, LL. 56-68), but does not specifically discuss the rigidity thereof.  However, it is well known in the art that rigidity is often considered a desirable property of such panels (e.g., for ease of handling and/or uniformity of the paneled surface), as evidenced by Fry et al. (col. 2, LL. 51-56), such that it would have been obvious to one of ordinary skill in the art to configure the panels of Kaufmann to be rigid such that they cannot be wound up.
Regarding claim 11, Kaufmann teaches that the method further comprises a step of mechanically embossing said wear layer (Abstract; Fig. 1; col. 2, LL. 44-49).
Regarding claim 12, Kaufmann teaches that said third step is executed before said step of mechanically embossing (Abstract; Fig. 1; col. 2, LL. 35-37, LL. 44-49).
Regarding claim 13, Kaufmann teaches that said synthetic material board 14 may be a polyvinyl chloride (i.e., vinyl) board (col. 1, LL. 60-68; col. 2, LL. 1-4; col. 3, LL. 1-8).  While Kaufmann teaches calendering rather than extruding said synthetic material board 14 (Fig. 1; col. 1, LL. 60-68; col. 2, LL. 1-4), it would have been obvious to one of ordinary skill in the art to substitute an extruding operation for the calendering taught by Kaufmann to make the synthetic material board 14 in view of Fry et al., as explained with respect to claim 1 above.
.

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufmann and Fry et al. as applied to claims 1, 9, and 11-14 above, and further in view of Burt et al. (US 5,466,320).
Regarding claim 8, Kaufmann teaches that the panels are formed comprising said synthetic material board 14, said print and said wear layer 30 produced from said first, second and third steps, as a result of a cutting operation (col. 2, LL. 56-61), but does not specifically teach that this process comprises an intermediate step of forming boards.  However, it is well known in the art of manufacturing panels like those of Kaufmann to produce the panels by first and second cutting steps, the first forming boards and the second forming a plurality of panels from each of said boards, for instance to permit adaptation of the method to produce differently sized panels as desired, as evidenced by Burt et al. (Abstract; Fig. 1-2, 4; col. 2, LL. 23-33, LL. 36-37; col. 3, LL. 30-40).  Thus, it would have been obvious to one of ordinary skill in the art to likewise form boards comprising said synthetic material board 14, said print and said .

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufmann and Fry et al. as applied to claims 1, 9, and 11-14 above, and further in view of either one of Vermeulen (US 2010/0055420) or Pervan et al. (US 2009/0155612).
Regarding claim 10, Kaufmann does not specifically teach a step of providing mechanical coupling means to said panels; said mechanical coupling means allowing to couple said panels at their edges to one or more similar panels.  However, it is well known in the art of manufacturing panels like those of Kaufmann to provide such mechanical coupling means to the panels, in order to facilitate joining the panels in a secure tessellating arrangement, as evidenced by Vermeulen (Abstract; Fig. 1-2; [0021, 0030, 0032, 0037]) and Pervan et al. (Abstract; Fig. 1, 7d, 8b; [0036, 0131, 0175, 0177]).  Thus, it would have been obvious to one of ordinary skill in the art to likewise providing mechanical coupling means to the panels of Kaufmann; said mechanical coupling means allowing to couple said panels at their edges to one or more similar panels, in order to achieve these advantages.

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufmann and Fry et al. as applied to claims 1, 9, and 11-14 above, and further in view of Pervan et al.
Regarding claim 15, Kaufmann does not specifically teach the average density of the synthetic material board 14.  However, it is well known in the art of manufacturing panels like those of Kaufmann to configure the base layer / core to have an average density of at least 600 kilograms per cubic meter, as evidenced by Pervan et al. (Abstract; Fig. 1; [0002, 0099, 0102]), such that it would have been obvious to one of ordinary skill in the art to likewise configure the synthetic material board 14 of Kaufmann to have an average density of at least 600 kilograms per cubic meter.

Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufmann, Fry et al., and Pervan et al. as applied to claim 15 above, and further in view of either one of Vermeulen or Reeves et al. (US 6,444,073).
Regarding claim 16, Kaufmann does not specifically teach that the synthetic material board 14 has a local density on one or both flat sides which is higher than in a central portion of the synthetic material board 14.  However, it is well known in the art of manufacturing panels like those of Kaufmann to configure the base layer / core in this manner, for instance to reduce costs and tailor local the local acoustical and mechanical properties thereof, as evidenced by Vermeulen (Abstract; Fig. 1; [0021-0022, 0041]) and Reeves et al. (Abstract; Fig. 4; col. 6, LL. 18-36; col. 7, LL. 3-7).  Thus, it would have been obvious to one of ordinary skill in the art to likewise configure the synthetic material board 14 of Kaufmann to have a local density on one or both flat sides which is .

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection under 35 U.S.C. 112 is overcome.  Claims 3-5 would be allowable because the prior art does not suggest an advantage to the additional complexity of positioning a back layer in between the synthetic material board and the print of Kaufmann, where the back layer is coextruded together with the synthetic material board.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745